Order entered November 4, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00108-CV

               CHARLES R. ALLEN AND JULIE L. ALLEN, Appellant

                                             V.

                           STATE FARM LLOYDS, Appellee

                     On Appeal from the County Court at Law No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. CC-12-02015-B

                                         ORDER
      Before the Court is appellants’ motion for second extension of time to file reply brief.

The Court GRANTS the motion and ORDERS appellants to file their reply brief on or before

December 12, 2016.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE